Case 1:21-cv-20862-BB Document 21 Entered on FLSD Docket 04/27/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                         Case No.: _ 21-cv-20862-BLOOM/Otazo-Reyes
  MILLENNIUM FUNDING, INC.,
  a Nevada corporation, HUNTER
  KILLER PRODUCTIONS,INC.,
  a Nevada corporation, and VOLTAGE
  HOLDINGS, LLC, a Nevada
  corporation,
          Plaintiffs,
          VS.

  1701 MANAGEMENT LLC, a Puerto
  Rico limited liability company,
  CHARLES MUSZYNSKI ,
  individually, and DOES 1-100,
          Defendants.


                                 AIIIDAVII' OF JANIE ICESSLER

          I, JANIE ICESSLER, being first duly sworn, depose and say the following.

          I am over the age of 18 years of age, a resident of Livingston, Texas, and not a party to this

  action. I am giving this affidavit under my own free will for the purpose of describing the

  successful serve of Defendant CHARLES MUSZYNSKI.

          I am a licensed to work as a process server in the state of Texas. I have worked as a process

  server in Texas for over 15 years.

          Kerry S. Culpepper sent me a copy of the Summons to Defendant CHARLES

  MUSZYNSKI [Doc. #19] and Complaint [Doc. #1] with Exhibits ("Legal Documents") and

  instructed me to personally serve the Legal Documents on CHARLES MUSZYNSKI at the

  address in the summons.

          I investigated and determined that 204 Rainbow Dr is a private mailbox service center and

  10485 is the mailbox number for CHARLES MUSZYNSKI.


  20-023DBa
Case 1:21-cv-20862-BB Document 21 Entered on FLSD Docket 04/27/2021 Page 2 of 2




          I further investigated and determined that there was no other address for CHARLES

  MUSZYNSKI in public records.

          This address in the summons is the address CHARLES MUSZYNSKI put on his Texas

  driver's license.

          Pursuant to Fla. Statute 48.031(6), I went to the mailbox center address 204 Rainbow Dr

  on the summons on April 23, 2021 at 13:04 local time and personally handed the legal documents

  to Meghan Murphy, an adult at the address of suitable age and in charge of the mailboxes who

  indicated she will provide the legal documents to CHARLES MUSZ'YNSKI.

          I mailed a copy of the legal documents to CHARLES MUSZYNSKI at the address on April

  26, 2021.

          I declare under penalty of perjury under the laws of United States that the foregoing is true

  and correct.



  DATED: Livingston, TX, Apri1.24, 2021.


  41%
  lame Kessl
  615 N. Washington Avenue
  Livingston, Texas 77351
  te1:1-936-327-8447




                                                    2
  20-023DBa
